

115 HR 6799 IH: Federal Lands Fire-Related Incidents Recovery and Economic Stimulus Act of 2018
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6799IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Mr. Tipton introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Natural Resources, and Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize disaster recovery assistance for areas affected by wildfires on Federal Lands, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Federal Lands Fire-Related Incidents Recovery and Economic Stimulus Act of 2018 or the Federal Lands FIRES Act of 2018. 2.Federal lands wildfire disaster declaration (a)Eligible wildfiresThe President may declare a Federal lands wildfire disaster under this section for any wildfire—
 (1)for which a request for a declaration under this section has been made pursuant to subsection (b); (2)that has burned an area 40 percent or more of which consists of Federal lands; and
 (3)that in the determination of the President causes damage of sufficient severity and magnitude to warrant assistance under this Act to supplement the efforts and available resources of States, local governments, Indian tribes, and disaster relief organizations in alleviating the damage, loss, hardship, or suffering caused thereby.
				In making such a declaration, the President shall specify the area for which assistance under
			 section 3 may be provided for secondary and tertiary damages described in
			 section 3(d)(1)(B), which may include only areas included in the request
			 for the declaration pursuant to subsection (b)(3) of this section.(b)Request for declaration
 (1)MakingA request for a declaration of a Federal lands wildfire disaster may be made by— (A)the Governor of a State affected by a wildfire; or
 (B)the Chief Executive of an Indian tribal government affected by a wildfire. (2)BasisA request for a declaration of a Federal lands wildfire disaster shall be based on a finding that the wildfire is of such severity and magnitude that effective response is beyond the capabilities of the State and the affected local governments and that Federal assistance is necessary. As part of such request, and as a prerequisite to assistance under this Act, the Governor or Chief Executive of the Indian tribal government making the request shall take appropriate response action under State or tribal law and direct execution of the State’s or tribe’s emergency plan. The Governor or Chief Executive shall furnish to the President and the Secretary of Housing and Urban Development information on the nature and amount of State, local, and tribal resources which have been or will be committed to alleviating the results of the wildfire, and shall certify that, for the current wildfire, State, local, or tribal government obligations and expenditures, as applicable (of which State or tribal commitments shall be a significant proportion) will comply with all applicable cost-sharing requirements of this Act.
 (3)Area of secondary and tertiary damageIn making a request for a declaration under this section of a Federal lands wildfire disaster, the Governor or Chief Executive of an Indian tribal government shall include a designation of an area within which assistance under section 3 may be provided for secondary and tertiary damages described in section 3(d)(1)(B), which may not include any area more than 100 miles from the area directly subject to the wildfire involved.
 (c)Savings provisionNothing in this section may be construed to prohibit an Indian tribal government from receiving assistance under this Act through a declaration made by the President at the request under subsection (a) of a State if the President does not make a declaration for the tribal government for the same wildfire.
			3.Disaster recovery assistance for Federal lands wildfire disasters
 (a)AuthorityThe Secretary of Housing and Urban Development (in this section referred to as the Secretary) may provide assistance under this section to States, units of general local government, and Indian tribes for necessary expenses for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) related to disaster relief, long-term recovery, restoration of infrastructure and housing, and economic revitalization in the most impacted and distressed areas resulting from a Federal lands wildfire disaster declared pursuant to section 2 of this Act.
 (b)Direct award of assistanceFunds for assistance under this section shall be awarded directly to the State, unit of general local government, or Indian tribe at the discretion of the Secretary.
 (c)Plan for usePrior to the obligation of funds a grantee shall submit a plan to the Secretary for approval detailing the proposed use of all funds, including criteria for eligibility and how the use of such funds will address long-term recovery and restoration of infrastructure and housing and economic revitalization in the most impacted and distressed areas.
			(d)Eligible use
 (1)Qualifying businessBusinesses eligible for assistance under this section shall include— (A)businesses operating on federally owned property, including camps, resorts, and recreational businesses; and
 (B)businesses impacted by the secondary and tertiary damage in connection with the wildfire for which the Federal lands wildfire disaster was declared, including mudslides, rockslides, falling trees, and other events causing damage that is not directly caused by fire.
 (2)LimitationNotwithstanding any other provision of this section, assistance under this section in connection with a Federal lands wildfire disaster may not be provided for any business that, during the last calendar year ending before the declaration of such disaster, had gross revenues exceeding $3,000,000.
 (e)Financial controlsAs a condition of making any grant under this section, the Secretary shall certify in advance that such grantee has in place proficient financial controls and procurement processes and has established adequate procedures to prevent any duplication of benefits as defined by section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155), to ensure timely expenditure of funds, to maintain comprehensive websites regarding all disaster recovery activities assisted with such funds, and to detect and prevent waste, fraud, and abuse of funds.
 (f)ProhibitionFunds provided under this section may not be used for activities reimbursable by, or for which funds are made available by, the Federal Emergency Management Agency or the Army Corps of Engineers.
 (g)TreatmentFunds made available under this section shall not be considered relevant to the non-disaster formula allocations made pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306).
 (h)Administrative costsA State, unit of general local government, Indian tribe, or subdivision thereof may use up to 5 percent of amounts received under this section for administrative costs.
			(i)Waivers
 (1)AuthorityIn administering funds made available for assistance in accordance with this section, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of such funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement would not be inconsistent with the overall purpose of title I of the Housing and Community Development Act of 1974.
 (2)NoticeThe Secretary shall publish via notice in the Federal Register any waiver, or alternative requirement, to any statute or regulation that the Secretary administers pursuant to title I of the Housing and Community Development Act of 1974 no later than 5 days before the effective date of such waiver or alternative requirement.
 (j)Exemption from environmental review requirementsAn action that is taken or assistance that is provided pursuant to this section that has the effect of restoring a facility substantially to its condition prior to the Federal lands wildfire disaster that affected such facility shall not be deemed a major Federal action significantly affecting the quality of the human environment within the meaning of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (k)Oversight costsOf any amounts made available for assistance in accordance with this section, up to 0.1 percent may be transferred, in aggregate, to the Department of Housing and Urban Development account for Program Office Salaries and Expenses—Community Planning and Development for necessary costs, including information technology costs, of administering and overseeing the obligation and expenditure of amounts for assistance under this section.
 (l)ReportsThe Secretary shall require each State, unit of general local government, and Indian tribe for which assistance amounts under this section are provided to report annually during the 5-year period beginning upon the provision of such funds regarding the use of such funds and compliance with the plan for such use under subsection (c).
 (m)Recapture of unused fundsIf any amounts made available for assistance under this section to a grantee in connection with a Federal lands wildfire disaster remain unexpended upon the expiration of the 5-year period beginning upon the Secretary obligating such amounts to the grantee, the Secretary shall recapture such unexpended amounts and transfer such amounts to the Secretary of the Treasury for deposit into the General Fund of the Treasury.
 (n)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to provide assistance under this section in connection with each Federal lands wildfire disaster declared under section 2.
 4.Eligibility for SBA Economic Injury Disaster LoansSection 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) is amended— (1)in subparagraph (C), by striking or at the end;
 (2)by redesignating subparagraph (D) as subparagraph (E); (3)by inserting after subparagraph (C) the following:
				
 (D)a Federal lands wildfire disaster, as declared by the President under section 2 of the Federal Lands FIRES Act of 2018; or; and
 (4)in subparagraph (E), as so redesignated, by striking subparagraph (A), (B), or (C) and inserting subparagraph (A), (B), (C), or (D). 